—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Hutcherson, J.), dated Febru*598ary 16, 1995, which denied his motion pursuant to General Municipal Law § 50-e (6) for leave to serve an amended notice of claim.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the plaintiff’s motion to amend his notice of claim so as to include theories that were not referred to either directly or indirectly in the notice of claim (see, Wanczowski v City of New York, 186 AD2d 397; Mazzilli v City of New York, 154 AD2d 355, 357; Mojica v New York City Tr. Auth., 117 AD2d 722). Rosenblatt, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.